Citation Nr: 0730625	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of an appendectomy with postoperative 
adhesions. 

2.  Entitlement to service connection for ulcer disorder 
secondary to service-connected appendectomy with 
postoperative adhesions. 

3.  Whether new and material evidence is present to reopen a 
claim for entitlement to service connection for hemorrhoids, 
post operative. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1956 to 
May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In a statement received in March 2000, the veteran raised an 
informal claim of service connection for as depression 
secondary to his service-connected residuals of appendectomy 
with postoperative lesions.  To date, VA has not considered 
this claim and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's residuals of an appendectomy with 
postoperative lesions are manifested by intermittent, 
recurring partial small bowel obstruction due to peritoneal 
adhesions.  The veteran's adhesions are no more than 
moderately severe.  The objective evidence does not 
demonstrate severe peritoneal adhesions, definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.

2.  There is no competent medical evidence showing that the 
veteran has ulcers.

3.  In a January 1986 rating decision, the RO denied to 
reopen the veteran's service connection claim for 
hemorrhoids.  An appeal of the denial was not initiated.

4.  The evidence received since the RO's January 1986 denial 
of the claim to reopen his service connection for hemorrhoids 
does not bear directly and substantially upon the claim or 
otherwise raises a reasonable possibility of substantiating 
the claim.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of an appendectomy with postoperative lesions are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.56, 4.73, 4.114, Diagnostic Code 7301 (2007).

2.  Ulcer was not incurred in or aggravated by active 
military service, or due to a service-connected disability. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006, 2007).

3.  The RO's January 1986 decision that denied reopening the 
veteran's service connection for hemorrhoids is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  The evidence received since the RO's January 1986 
determination is not new and material, and the claim for 
service connection for hemorrhoids is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a June 2003 letter, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claims for a higher evaluation, service 
connection, and new and material evidence; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was invited to file any evidence in his possession 
that pertained to his claims.  As to his hemorrhoids claim, 
the June 2003 notice advised him that the condition was 
denied as well as the basis of the prior determination.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Evaluation

By way of history, during service, the veteran underwent an 
appendectomy.  Approximately 12 days following surgery, the 
veteran complained of vomiting and abdominal distention.  A 
subsequent laparotomy was performed which revealed an 
adhesive band binding the secum to the lateral gutter, which 
was broken.  

In a September 1967 rating decision, , the RO granted service 
connection for residuals of an appendectomy with post-
operative adhesions, and assigned a noncompensable evaluation 
pursuant to Diagnostic Code 7301, effective from August 1967.  
In a May 1996 rating decision, the RO assigned a 30 percent 
disability evaluation.  In May 2003, the veteran filed an 
increased rating claim.

Residuals of injury to the stomach are rated as adhesions of 
peritoneum under Diagnostic Code 7301.  See 38 C.F.R. § 
4.114, Diagnostic Codes 7301, 7310, 7311. Under Diagnostic 
Code 7301, a 30 percent disability evaluation is warranted 
for adhesions of peritoneum requires moderately severe 
symptoms, partial obstruction manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain.  A 50 percent evaluation requires severe symptoms, 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, Diagnostic Code 7301.

On review of July 2003 VA examination report as well as 
pertinent VA treatment records dated during the applicable 
appeal period, the Board finds that an evaluation in excess 
of 30 percent for residuals of an appendectomy is not 
warranted.

The veteran has been diagnosed with status peritoneal 
adhesions, postoperative, and ruptured appendix and 
appendectomy.  A July 2003 VA physician stated that the 
veteran's condition appeared to be stable at the present 
time.  There was no evidence of bowel obstruction, persistent 
abdominal pain, cramping or recent change in bowel habit, or 
bleeding.  Examination of the abdomen revealed no palpable 
masses or tenderness.  Bowel sounds were active.  Liver and 
spleen were not palpably enlarged.  There was no hernia.  The 
umbilicus was distorted by the scar tissue.  The veteran was 
examined for inguinal hernias and none were found.  

In addition, the medical evidence fails to show that that the 
veteran's peritoneal adhesions are severe, with frequent and 
prolonged episodes of colic distension, nausea, or vomiting 
to warrant a higher evaluation.  The July 2003 report notes 
that he complains of symptoms involving nausea or vomiting.  
His appetite is reported as average and weight is stable.  
Bowels are regular and he does not take any laxative or stool 
softener, although he drinks tea to keep his bowel action 
stable.  The veteran is unaware of any bowel obstruction.  
Based upon the above, the Board finds that a 50 percent 
evaluation under Diagnostic Code 7301 is not warranted.

The Board has also considered a separate evaluation for 
scarring as a residual of the veteran's appendectomy.  The 
July 2003 physician noted three scars, one in the right lower 
quadrant, and two vertical scars, one from above the 
umbilicus to the groin and another parallel scar in the lower 
abdominal area.  However, the physician indicated that these 
scars are well-healed.  No symptoms were noted or associated 
with the scars.  As such, a separate evaluation is not 
warranted for scarring.  38 C.F.R. § 4.118.  

Based upon the above, the preponderance of the evidence is 
against an increased evaluation for residuals of an 
appendectomy with post-operative adhesions and the claim is 
denied.  38 U.S.C.A. § 5107.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected disability, or otherwise 
render a schedular rating impractical.  There is also no 
indication that his service- connected disability has 
produced marked interference with employment nor does the 
evidence show that the veteran is frequently hospitalized for 
his pertinent disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran is claiming that his ulcer is secondary to his 
service-connected residuals of appendectomy with post-
operative lesions.  Service connection may be established on 
a secondary basis where the evidence shows (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
See also 38 C.F.R. § 3.310(a) (2006).  Further, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
38 C.F.R. § 3.310(b).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service medical records are negative for ulcers, and the 
veteran did not report any ulcer at the time of separation 
examination.  Post-service medical records are negative for a 
current disability of ulcer.  VA examinations performed in 
January 1998, May 2000, and May 2003 did not reveal any 
ulcer.  VA clinical records also did not show a current 
disability manifested by an ulcer.

The Board recognizes the veteran's service.  Nevertheless, as 
noted previously, service connection cannot be established 
without evidence demonstrating a current diagnosed chronic 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no current ulcer, service connection must be 
denied.  Because the preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).

IV.  New and Material

Service medical records were negative for hemorrhoids.  
Separation examination in May 1959 showed anal skin tags.   
The veteran had a hemorrhoidectomy in September 1967.  No 
residual hemorrhoids shown.  Based upon the above, the RO 
denied service connection in a September 1967.  The veteran 
attempted to reopen his claim, but was denied again in a 
January 1986 rating decision.  In the January 1986 rating 
decision, the RO found no current evidence of hemorrhoids.  
The rating decision and a letter informing the veteran of his 
right to appeal were sent to the veteran in January 1987.  
The veteran did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).  The veteran filed a claim to reopen his 
service connection hemorrhoids claim in May 2003.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a hemorrhoids.    

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, there is no new evidence showing current 
hemorrhoids.  The Board has considered the pertinent 
evidence, including VA examinations performed in January 
1998, May 2000, and July 2003, as well as VA medical records 
and statements from the veteran.  Hemorrhoids are not shown 
in any of the VA examinations or VA treatment records.  While 
these records are "new" evidence, they are not material to 
the claim as there is no showing of hemorrhoids.  As noted 
above, without a current disability, service connection 
cannot be granted.  Rabideau, supra.  

Based upon the above, the evidence does not bear directly and 
substantially upon the specific matters under consideration, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.  As such, the evidence after the 
January 1986 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim.  Accordingly, the benefit 
sought on appeal must be denied.


ORDER

An increased evaluation in excess of 30 percent for residuals 
of an appendectomy with postoperative adhesions is denied.

Service connection for ulcer disorder secondary to service-
connected appendectomy with postoperative adhesions is 
denied. 

New and material evidence is not present to reopen a claim 
for entitlement to service connection for hemorrhoids, post 
operative. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


